The decision of this case having been postponed at the hearing, on the 19th instant, at chambers, on a suggestion that a decision on the statutes against forcible entries had been formerly made ; but it being certified that search had been, .and no decision thereon found, the court now said that although title to land could not be given in evidence to prevent restitution, yet it ¡3 a general rule, that an indictment cannot warrant a restitution, unless it find that the party was seized at the time. It must appear, what estate the party expelled had in the premises, otherwise it will be uncertain, whether any one of the statutes, relative to forcible entries extend to the estate, from which the expulsion was. The 5 Richard 2, chap. 7, the 15 Richard 2, chap. 2, and the 8 Henry 6, chap. 9, extend only to freehold estates, and the 21 Jac. 1. c. 15, extends only to estates holden by tenants for years tenants by copy of court roll, and tenants by elegif, statute Merchant, and statute Staple. 3 Bacon, 256, 257, cites Rex vs. Wanlope, Say. Rep. 142. And by the constitution of this state, the jurisdiction of a justice of the peace is li-to civil cases, and not exceeding 3 dollars, 5 Sect, of Art. 3. And also by the 61st Sect, of the “ Act entitled an act to amend an act, entitled an act, to revise and amend the Judiciary System of this State,passed the 16th February, 1799, it is declared, “ That no justice of the peace, shall sustain, or try any satisfaction in damages, for any trespass on the person or property of the plaintiff.”
Thence it results, that justices of the peace can have no jurisdiction under the said recited statutes : and it is therefore ordered that a prohibition do issue.
Stites, for the rule.
Harris, against it.